DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on April 25, 2022 is acknowledged.
While applicant did not explicitly state that Group I was selected, it is the examiner’s position that Group I was selected because all the amendments to the claims were directed to Claims 1-36 and applicant explained how new Claims 54-92 were amended based on Claims 1-36.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one bearing journal lying inside said roll and does not protrude at sides of said roll” as set forth in Claim 92 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
Claims 54-92 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 54, 72, and 92 is vague and indefinite.  The phrase “wherein said at least one bearing journal is mounted so as to be rotatable about its longitudinal axis with respect to said axial support and wherein said at least one bearing journal is formed non-rotationally symmetrical about the longitudinal axis at least in areas” is unclear.  
	It is unclear as to how the at least one bearing journal can be mounted to be rotatable about its longitudinal axis and the same at least bearing journal is formed rotational about the longitudinal axis in areas.  Does the at least bearing journal rotate or not?  Is the bearing journal made of multiple pieces?  If not, how can it be non-rotational in certain areas?
	Claim 83 is vague and indefinite.  On line 1, the phrase “said at least one journal” has no antecedent basis in the claim.  It appears that the phrase should be changed to --said at least one bearing journal--.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 54 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robert et al (U.S. Patent No. 5,322,234), hereinafter “Robert”.
	With respect to Claim 54, Robert, Figures 1-6, teaches a refill for a dispenser, the refill comprising: 
a material web wound to form a roll R; 
a bearing unit 10,11 having an axial support 17 disposed in said material web wound to form said roll R; and at least one bearing journal 16 mounted so as to be axially displaceable with respect to said axial support 17, wherein said at least one bearing journal 16 is mounted so as to be rotatable about its longitudinal axis with respect to said axial support 17 and wherein said at least one bearing journal 16 is formed non-rotationally symmetrical about the longitudinal axis at least in areas.  
Claim(s) 54-63, 65-68, and 70 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moody (U.S. Patent No. 5,669,576).
With respect to Claim 54, Moody, Figures 1-13, teaches a refill for a dispenser, the refill comprising: 
a material web wound to form a roll R; 
a bearing unit 10,12 having an axial support 30 disposed in said material web wound to form said roll; and at least one bearing journal 10 mounted so as to be axially displaceable with respect to said axial support 30, wherein said at least one bearing journal 10 is mounted so as to be rotatable about its longitudinal axis with respect to said axial support 30 and wherein said at least one bearing journal 10 is formed non-rotationally symmetrical about the longitudinal axis at least in areas.
With respect to Claim 55, Moody further teaches wherein said at least one bearing journal 10 is displaceable substantially axially outwards away (note that element 12 can be moved axially with respect to element 30 to extend the length of the bearing unit) from said roll starting from a defined inner end position in which said at least one bearing journal protrudes axially beyond said roll.  
With respect to Claim 56, Moody further teaches wherein said at least one bearing journal is mounted so as to be displaceable between the defined inner end position and a defined outer end position and protrudes axially beyond said roll when in both the inner and outer end positions.  
With respect to Claim 57, Moody further teaches a further axial support 14; and at least one further bearing journal 42 mounted on an opposite side with respect to said at least one bearing journal 10, wherein said at least one further bearing journal 42 is rigidly connected to said axial support 12 or said further axial support or is formed on thereon.  
With respect to Claim 58, Moody further teaches wherein: said at least one bearing journal is one of two bearing journals; and said axial support is a support bar extending through said roll and has one of said bearing journals on each side of said axial support, at least one of said bearing journals is mounted so as to be axially displaceable relative to said support bar.  
With respect to Claim 59, Moody further teaches wherein: said axial support 12 is one of two separate axial supports for said roll and are formed as end caps 20, and are inserted into said roll at each opposite end; and said at least one bearing journal 42 is mounted axially displaceable on at least one of said end caps.  
With respect to Claim 60, Moody further teaches wherein: said axial support is one of two separate axial supports 12,30 which are formed as retaining tips and are axially disposed in said roll and at opposite ends of said roll; and said at least one bearing journal is mounted axially displaceable on at least one of said retaining tips.  
With respect to Claim 61, Moody further teaches wherein said axial support is non- rotatably held in said roll.  
With respect to Claim 62, Moody further teaches wherein said material web is wound to form a coreless roll.  
With respect to Claim 63, Moody further teaches a cylindrical core and said material web is wound around said cylindrical core.  
With respect to Claim 65, Moody further teaches wherein said material web is toilet paper.  
With respect to Claim 66, Moody further teaches wherein said material web is paper towels.  
With respect to Claim 67, Moody further teaches wherein said end caps are cylindrical end caps.  
With respect to Claim 68, Moody further teaches wherein said roller is wound in a coreless manner.  
With respect to Claim 70, Moody further teaches wherein said cylindrical core is made of cardboard.  
Claim(s) 72 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moody (U.S. Patent No. 5,669,576).
With respect to Claim 72, Moody, Figures 1-13, teaches a bearing unit for a refill formed from a material web wound to form a roll R, the bearing unit comprising: 
an axial support 10 for inserting into the material web; and 
at least one bearing journal 30 mounted so as to be axially displaceable with respect to said axial support 10, wherein said at least one bearing journal 30 is mounted so as to be rotatable about its longitudinal axis with respect to said axial support 10 and wherein said at least one bearing journal 30 is formed non-rotationally symmetrical about its longitudinal axis at least in areas.  
With respect to Claim 73, Moody further teaches wherein said bearing journal 30 has a smaller diameter than said axial support 10.  
With respect to Claim 74, Moody further teaches wherein said axial support 10 and said at least one bearing journal 30 lie substantially one behind another, when viewed in an axial direction.  
With respect to Claim 76, Moody further teaches wherein said at least one bearing journal 30 has a non-rotationally symmetrical shape on its end face.  
With respect to Claim 77, Moody further teaches wherein said at least one bearing journal 30 has a neck and a head 34 having a larger diameter than said neck on an end side.  
With respect to Claim 78, Moody further teaches wherein an end face of said at least one bearing journal 30 is formed by a top surface of said head 34, running substantially perpendicular to the longitudinal axis.  
With respect to Claim 79, Moody further teaches at least one further bearing journal 12 mounted on an opposite side of said axial support with respect to said at least one bearing journal 30.  
With respect to Claim 83, Moody further teaches wherein said at least one journal is one of at least two bearing journals, at least one of said at least two journals has an end able to be engaged from behind.  
With respect to Claim 84, Moody further teaches a flange 32 provided on said end of said at least one bearing journal 30 able to be engaged from behind.  
With respect to Claim 85, Moody further teaches wherein said at least one bearing journal 30 able to be engaged from behind has non-rotational surfaces with respect to a roll axis disposed on said end of said at least one bearing journal 30 able to be engaged from behind.  
86 (new). The bearing unit according to claim 85, wherein: said end of said at least one bearing journal able to be engaged from behind has an end face with a diametric groove formed therein; and said non-rotational surfaces are disposed on said end of said at least one bearing journal able to be engaged from behind, via said diametric groove in said end face.  
With respect to Claim 89, Moody further teaches wherein said neck is a cylindrical neck.  
With respect to Claim 90, Moody further teaches wherein said end has a head.  
With respect to Claim 91, Moody further teaches a refill, comprising: a material web wound to form a roll; and said bearing unit according to Claim 72, said bearing unit disposed in said roll R.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 69 and 80-81 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moody as applied to Claims 54-63, 65-68, and 70 above, and further in view of Robert et al (U.S. Patent No. 5,322,234), hereinafter “Robert”.
With respect to Claim 69, Moody is advanced above.
Moody teaches all the elements of the refill except for radially projecting protrusions, said axial support is non-rotatably held in said roll by said radially projecting protrusions. 
However, Robert, Figure three teaches radially projecting protrusions 21.
It would have been obvious to one of ordinary skill in the art to provide Moody with protrusions, as taught by Robert, for the purpose of securing the bearing journal with the inner diameter of the paper roll.
 With respect to Claims 80-81, Moody is advanced above.
Moody teaches all the elements of the bearing unit except for an energy storage mechanism, said at least one bearing journal is acted on by said energy storage mechanism; wherein said energy storage mechanism has a spring, a rubber-elastic unit, a magnet and/or a fluid-filled piston- cylinder unit.  
However, Robert, Figure 2, teaches an energy storage mechanism 19, said at least one bearing journal is acted on by said energy storage mechanism; wherein said energy storage mechanism has a spring 19, a rubber-elastic unit, a magnet and/or a fluid-filled piston- cylinder unit.
It would have been obvious to one of ordinary skill in the art to provide Moody with an energy storage mechanism, as taught by Robert, for the purpose of biasing the spindle member toward its extended position.
Claim(s) 71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moody as applied to Claims 54-63, 65-68, and 70 above, and further in view of Freese (U.S. Patent No. 5,755,397).
With respect to Claim 71, Moody is advanced above.  
Moody teaches all the elements of the refill except for said toilet paper having tear-off perforations.  
However, Freese, Figures 1-2, teaches toilet paper with perforations.
It would have been obvious to one of ordinary skill in the art to provide the paper of Moody with perforations, as taught by Freese, for the purpose of tearing equal amounts of tissue.
Claim(s) 86, 88, and 92 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moody as applied to Claims 54-63, 65-68, and 70 above, and further in view of Hagleitner (U.S. Patent No. 9,756,993).
With respect to Claims 86 and 88, Moody is advanced above.  
Moody teaches all the elements of the refill except for said non-rotationally symmetrical shape is a groove running transverse to the longitudinal axis formed on said end face; wherein: said end of said at least one bearing journal able to be engaged from behind has an end face with a diametric groove formed therein; and said non-rotational surfaces are disposed on said end of said at least one bearing journal able to be engaged from behind, via said diametric groove in said end face.
However, Hagleitner, Figures 1-3, teaches said non-rotationally symmetrical shape is a groove (near 8 in Figure 3) running transverse to the longitudinal axis formed on said end face; wherein: said end of said at least one bearing journal able to be engaged from behind has an end face with a diametric groove formed therein; and said non-rotational surfaces are disposed on said end of said at least one bearing journal able to be engaged from behind, via said diametric groove in said end face.
It would have been obvious to one of ordinary skill in the art to provide Moody with a groove, as taught by Hagleitner, for the purpose of allowing the refill to be mounted to a wall of the dispenser.
 With respect to Claim 92, Moody, Figures 1-13, teaches a device, comprising: 
a refill for a dispenser, said refill containing a material web wound to form a roll R; 
a bearing unit 10,12 having an axial support 30 disposed in said material web wound to form said roll and at least one bearing journal 10 mounted so as to be axially displaceable with respect to said axial support 30, wherein said at least one bearing journal is mounted so as to be rotatable about its longitudinal axis with respect to said axial support 30 and wherein said at least one bearing journal 10 is formed non-rotationally symmetrical about the longitudinal axis at least in areas, wherein when said at least one bearing journal 10 is in a transportation position.
Moody teaches all the elements of the device except for said at least one bearing journal lying inside said roll and does not protrude at sides of said roll. 
However, Hagleitner, Figures 1-3, teaches at least one bearing journal lying inside said roll and does not protrude at sides of said roll. 
It would have been obvious to one of ordinary skill in the art to provide Moody with a bearing journal lying inside the roll, as taught by Hagleitner, for the purpose of minimizing the interference between the roll and the dispenser frame.
Allowable Subject Matter
Claims 64, 75, 82, and 87 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM ARAUZ RIVERA whose telephone number is (571)272-6953. The examiner can normally be reached Monday to Friday 9:00 AM to 8:00 PM MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A. RIVERA/Primary Examiner, Art Unit 3654